NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 31, 2007
                             Decided October 31, 2007

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 07-1635

UNITED STATES OF AMERICA,                       Appeal from the United States District
    Plaintiff-Appellee,                         Court for the Central District of
                                                Illinois.
      v.
                                                No. 06-CR-30052-001
HORACIO REYES,
    Defendant-Appellant.                        Jeanne E. Scott,
                                                Judge.

                                     ORDER

       Immigration officials discovered that Horacio Reyes, a Guatemalan citizen
who was deported following a conviction for statutory rape, had reentered the
United States and was working in a restaurant in Quincy, Illinois. Reyes pleaded
guilty to being in the country without permission. See 8 U.S.C. § 1326(a). At
sentencing the district court began with a base offense level of 8, see U.S.S.G.
§ 2L1.2(a), and added 16 levels because Reyes had been removed after committing a
crime of violence, see id. The court then subtracted three levels for acceptance of
responsibility. See id. § 3E1.1. The resulting total offense level of 21 combined with
Reyes’s criminal history category of V yielded an imprisonment range of 70 to 87
No. 07-1635                                                                    Page 2

months. After considering the sentencing factors set forth in 18 U.S.C. § 3553(a),
the court sentenced Reyes to a prison term of 84 months, followed by 3 years’
supervised release. The court also ordered him to pay a $100 assessment.

       Reyes appeals, but his appointed lawyers have moved to withdraw because
they cannot discern any nonfrivolous argument to pursue. See Anders v. California,
386 U.S. 738 (1967). We invited Reyes to comment on counsel’s submission, see Cir.
R. 51(b), but he has not responded. We review only those potential issues identified
in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973-
74 (7th Cir. 2002).

       Counsel initially inform us that Reyes does not wish to challenge his guilty
plea, and so they properly refrain from discussing possible arguments about the
voluntariness of the plea or the adequacy of the plea colloquy. See United States v.
Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       The only argument that is remotely possible, according to counsel, is that
Reyes received an unreasonable prison sentence. But counsel have not identified
even a potential error in the calculation of the guidelines range, and, as they
correctly point out, a sentence within a properly calculated guidelines range is
entitled to a presumption of reasonableness on appeal. United States v. Rita, 127
S.Ct. 2456, 2462 (2007); United States v. Hurn, 496 F.3d 784, 790 (7th Cir. 2007).
The district court gave meaningful consideration to the factors set forth in 18 U.S.C.
§ 3553(a), including Reyes’s past convictions and his justification for reentering the
United States. Counsel have been unable to articulate any reason why this case
might be the exception to the reasonableness presumption, and we see nothing in
the record that suggests that it is.

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.